In an action in negligence based on a collision between the defendant’s bus and a passenger automobile in which plaintiff’s intestate was riding, order granting plaintiff’s motion to set aside the-ver diet in favor of defendant, and granting a new trial, reversed on the law, with costs, motion denied, without costs, verdict reinstated, and judgment directed to be entered thereon, with costs. In our opinion, the verdict clearly represents the proper conclusion indicated by the evidence; and while the charge of the court was in terms of general legal principles rather than specific references to the contentions of the parties, no substantial rights were adversely affected and justice does not require a new trial. Carswell, Adel, Taylor and Close, JJ., concur; Lazansky, P. J., not voting.